DETAILED ACTION
This communication is a Final Office Action rejection on the merits. Claims 1 and 4-8 are currently pending and have been addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on 09/19/2022 (related to the 101 Rejection) have been fully considered but they are not persuasive.
Applicant states, on pages 9-11, that independent claims 1 and 7 recite sufficient additional elements that, in combination, provide an improved processor based expert system for generating strategies within defined procurement categories.
Examiner respectfully disagrees with Applicant. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include managing personal behavior. Generating strategies for procurement categories is a form of managing personal behavior because it allows the system to identify specific strategic objectives/initiatives based on answers provided from the purchaser (e.g. filtering content). If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
The mere nominal recitation of generic computer components does not take the claim out of the methods of organizing human interactions grouping. For example, the additional element of an expert system is merely used to: collect data from a user (e.g. receive specific answers selected from the first set of predefined answers by the purchaser to the plurality of questions); analyze the data (e.g. assign a weight to each of the plurality of questions and map the questions to strategic levers, strategic objective, and strategic initiatives); and display certain results of the collection and analysis (e.g. generate a strategy implementation plan). Those are functions that the courts have described as merely indicating a field of use or technological environment in which to apply a judicial exception (see MPEP 2106.05(h)). Also, Examiner notes that although the claim includes “to generate a strategy implementation plan,” the claim does not mention how the plan is implemented. 
Further, the claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment. See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim elements of “expert system,” “client spend database,”  “knowledge database,” “processor,” “Kraljic matrix engine,” “supplier preference engine,” “strategic levers engine,” “strategic objectives engine,” and “strategy implementation plan” do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claim amounts to significantly more than the abstract idea itself.  
Examiner concludes that the additional elements in combination fail to amount to significantly more than the abstract idea based on findings that each element merely performs the same functions in combination as each element performs separately. The claim is not patent eligible. 
Independent claim 7 is rejected for the same reasons as independent claim 1. Dependent claims 4-8 are rejected because they depend of one of the independent claims 1 or 7.

Applicant's arguments filed on 09/19/2022 (related to the 103 Rejection) have been fully considered but they are not persuasive.
Applicant states, on pages 15-20, that the system recited in amended independent claims 1 and 7 is not taught or suggested by the cited prior art. Specifically, the cited art does not teach or suggest an expert system that includes a first assignment of numerical weights that assigns a numerical weight to each of the plurality of questions and each of the first set of predefined answers  a first mapping between the plurality of strategic levers and the plurality of strategic objectives, and a third mapping between the plurality of strategic objectives and the plurality of strategic initiatives as recited in amended independent claims 1 and 7.
Examiner respectfully disagrees with Applicant. Cox et al. discloses an expert system that includes a first assignment of numerical ... to each of the plurality of questions and each of the first set of predefined answers (Figure 10A, Step 2, questions that assess the relative position of the buyer in the marker; Figure 12, Step 3, questions that assess the position of the buyer relative to the supplier), a first mapping between the plurality of strategic levers and the plurality of strategic objectives (Figure 19, Strategic Options, based on the responses from steps 2 and 3 the system now presents users with the feasible Strategic Sourcing Options; Paragraph 0086, expert system selects one or more sourcing strategies; Paragraph 0089, one of the sourcing strategies may be supplier selection; Examiner interprets the sourcing strategies as the strategic objectives), and a third mapping between the plurality of strategic objectives and the plurality of strategic initiatives (Paragraph 0091, Tactical contractual levers/options for supplier selection include, but are not limited to, internal demand management/internal process improvement/external supply management/external process improvement levers/ options. Exemplary internal demand management tactical contractual levers/options can be, but are not limited to, volume levels including stop buying completely, stop buying temporarily, reduce overall volume, increase overall volume, etc.; Examiner interprets stop buying completely, stop buying temporarily, reduce overall volume, and increase overall volume as the strategic initiatives).
As stated above, the system selects sourcing strategies (e.g. supplier selection) based on the answers provided in steps 2 and 3. Further, sourcing strategies (e.g. supplier selection) can be further mapped to strategic initiatives (e.g. supplier selection further includes the options of stop buying completely or reduce overall volume). Although Cox et al. discloses all the limitations above and evaluating questions to determine the sourcing strategies, Cox does not specifically disclose that each question is assigned a numeral weight.
However, Olsen discloses a first assignment of numerical weights that assigns a numerical weight to each of the plurality of factors and each of the first set of predefined factors (Page 105, assign weights to each of the factors in Table 2 and Table 3 based on the perceived importance of the factor to the company's operations). Olsen improves upon Cox et al. by further assigning a different weight to each factor based on the perceived importance of the factor to the company's operations. 
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the system for generating strategies for procurement categories based on a plurality of questions with a first set of predefined answers, wherein each question/answer represents a factor to evaluate the importance of the purchase and the supply-side power of the invention of Cox et al. to further incorporate weighting each factor of the invention of Olson because doing so would allow the user to assign weights to each of the factors in Table 2 and Table 3 based on the perceived importance of the factor to the company's operations (see Olsen, Page 105). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Applicant further states, on page 20, that the cited references also do not teach or suggest the expert system further implementing a strategy implementation plan engine capable of generating a strategy implementation plan; wherein the strategy implementation plan includes a listing of initiatives, the strategy implementation plan presenting a designated name field, an addressed business need field, a person responsible field, a projected savings field, and a time period field for each initiate included within the listing of initiatives; and wherein the listing of initiatives includes specific strategic initiatives selected from the plurality of strategic initiatives by the strategy implementation plan engine based on the specific strategic objectives and the third mapping as recited in amended independent claims 1 and 7.
Examiner respectfully disagrees with Applicant. Cox et al. discloses the expert system further implementing a strategy implementation plan engine capable of generating a strategy implementation plan (Figure 19, suggested sourcing strategies; Figure 20, suggested tactical levers); wherein the strategy implementation plan includes a listing of initiatives (Figure 20, stop buying completely, reduce overall volume, etc.), the strategy implementation plan presenting a designated name field (Figure 20, Examiner interprets the “supplier selection” as the name field), an addressed business need field (Figure 20, Examiner interprets the “volume levers” as the business need field), ..., a projected savings field (Paragraph 0092, potential opportunities for benefits), and a time period field for each initiate included within the listing of initiatives (Paragraph 0092, a time to implement the opportunities); and wherein the listing of initiatives includes specific strategic initiatives selected from the plurality of strategic initiatives by the strategy implementation plan engine based on the specific strategic objectives and the third mapping (Figure 20, suggested tactical levers including stop buying completely, stop buying temporarily, reduce overall volume, increase overall volume, etc.).
Although Cox et al. discloses all the limitations above and a graphical user interface for displaying strategic source planning (see Figure 20 and Paragraphs 0106-0114) and Olson discloses suggesting a number of possible action plans (Page 109, action plans will most likely require resources), the combination of Cox et al. and Olson does not specifically disclose a field including the person/resource responsible for implementing the plan.
However, Ooshima et al. discloses a person responsible field (Figure 10, person in charge), and a time period field for each task (Figure 10, Gantt chart). In this case, Ooshima improves upon Cox et al. by further displaying additional information that is usually included in planning management.
Therefore, it would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the strategic plan of the invention of Cox et al. to further provide information of the person responsible of implementing the plan of the invention of Ooshima et al. because doing so would allow the system to display in a Gantt chart the person in charge of a task (See Ooshima et al., Paragraph 0078). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.











Double Patenting
		This nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1 and 7 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over at least claims 1 and 19 of copending Application No. 16/882,626.

Claim Rejections – 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 4-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more. 

Independent Claim 1
Step One - First, pursuant to step 1 in the January 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) on 84 Fed. Reg. 53, the claim 1 is directed to an apparatus which is a statutory category.
Step 2A, Prong One - Claim 1 recites: A system for generating strategies for procurement categories, comprising: a plurality of spend transactions between a purchaser and a plurality of suppliers and within one or more procurement categories; a plurality of questions with a first set of predefined answers, a plurality of strategic levers, a plurality of strategic objectives, and a plurality of strategic initiatives; an expert system implementing a Kraljic matrix and a supplier preferencing matrix; the Kraljic matrix capable of determining a first quadrant within a Kraljic matrix defined by a supply market complexity axis and an impact on business success axis for the purchaser within a procurement category, the first quadrant being reflective of specific answers selected from the first set of predefined answers by the purchaser to the plurality of questions; the supplier preferencing matrix capable of determining a second quadrant within a supplier preferencing matrix defined by an account attractiveness axis and an account value axis for a selected grouping of suppliers within the procurement category, the second quadrant being reflective of specific answers selected from the first set of predefined answers by the purchaser to the plurality of questions; the expert including a first assignment of numerical weights that assigns a numerical weight to each of the plurality of questions and each of the first set of predefined answers, a first mapping between the plurality of strategic levers and the plurality of strategic objectives, and a third mapping between the plurality of strategic objectives and the plurality of strategic initiatives; the expert further identifying specific strategic levers from the plurality of strategic levers based on a combination of the first quadrant and the second quadrant; the expert system further identifying specific strategic objectives from the plurality of strategic objectives based on the first mapping; and the expert further generating a strategy implementation plan; wherein the strategy implementation plan includes a listing of initiatives, the strategy implementation plan presenting a designated name field, an addressed business need field, a person responsible field, a projected savings field, and a time period field for each initiate included within the listing of initiatives; and wherein the listing of initiatives includes specific strategic initiatives selected from the plurality of strategic initiatives by the strategy implementation plan based on the specific strategic objectives and the third mapping. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include managing personal behavior. Generating strategies for procurement categories is a form of managing personal behavior because it allows the system to identify specific strategic objectives/initiatives based on answers provided from the purchaser (e.g. filtering content). If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 1 includes additional elements: an expert system; a client spend database, a knowledge database; a processor; a Kraljic matrix engine; a supplier preference engine; a strategic levers engine; a strategic objectives engine; and a strategy implementation plan engine.
The expert system is merely used to assign a numeral weight to each question and identify specific strategic objectives (Paragraph 0004). The client spend database is merely used to store a plurality of spend transactions between a purchaser and a plurality of suppliers and within one or more procurement categories (Paragraph 0004). The knowledge database is merely used to store a plurality of questions with a first set of predefined answers, a plurality of strategic levers, a plurality of strategic objectives, and a plurality of strategic initiatives (Paragraph 0004). The processor is merely used to execute instructions (Paragraph 0030). The Kraljic matrix engine is merely used to determine a first quadrant within a Kraljic matrix defined by a supply market complexity axis and an impact on business success axis for the purchaser within a procurement category (Paragraph 0004). The supplier preference engine is merely used to determine a second quadrant within a supplier preferencing matrix defined by an account attractiveness axis and an account value axis for a selected grouping of suppliers within the procurement category (Paragraph 0004). The strategic levers engine is merely used to identify specific strategic levers from the plurality of strategic levers based on a combination of the first quadrant and the second quadrant (Paragraph 0004). The strategic objectives engine is merely used to identify specific strategic objectives from the plurality of strategic objectives based on the first mapping (Paragraph 0004). The strategy implementation plan engine is merely used to generate a strategy implementation plan (Paragraph 0004). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f). Those elements are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. Further, the databases are considered “field of use” since the databases are not improved, and that data is just placed there (MPEP 2106.05h). Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
Step 2B - The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” the concept of generating strategies for procurement categories. The specification shows that the expert system is merely used to assign a numeral weight to each question and identify specific strategic objectives (Paragraph 0004). The client spend database is merely used to store a plurality of spend transactions between a purchaser and a plurality of suppliers and within one or more procurement categories (Paragraph 0004). The knowledge database is merely used to store a plurality of questions with a first set of predefined answers, a plurality of strategic levers, a plurality of strategic objectives, and a plurality of strategic initiatives (Paragraph 0004). The processor is merely used to execute instructions (Paragraph 0030). The Kraljic matrix engine is merely used to determine a first quadrant within a Kraljic matrix defined by a supply market complexity axis and an impact on business success axis for the purchaser within a procurement category (Paragraph 0004). The supplier preference engine is merely used to determine a second quadrant within a supplier preferencing matrix defined by an account attractiveness axis and an account value axis for a selected grouping of suppliers within the procurement category (Paragraph 0004). The strategic levers engine is merely used to identify specific strategic levers from the plurality of strategic levers based on a combination of the first quadrant and the second quadrant (Paragraph 0004). The strategic objectives engine is merely used to identify specific strategic objectives from the plurality of strategic objectives based on the first mapping (Paragraph 0004). The strategy implementation plan is merely used to generate a strategy implementation plan (Paragraph 0004). Further, the databases are considered a conventional computer function of “receiving and transmitting over a network” and “storing information in a memory” (see MPEP 2106.05d). Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible.
Independent Claim 7
Step One - First, pursuant to step 1 in the January 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”) on 84 Fed. Reg. 53, the claim 7 is directed to a process which is a statutory category.
Step 2A, Prong One - Claim 7 recites: A method for generating strategies for procurement categories, the method comprising: providing a plurality of spend transactions between a purchaser and a plurality of suppliers and within one or more procurement categories; providing a plurality of questions with a first set of predefined answers, a plurality of strategic levers, and a plurality of strategic objectives; providing an expert including a first assignment of numerical weights that assigns a numerical weight to each of the plurality of questions and each of the first set of predefined answers, a first mapping between the plurality of strategic levers and the plurality of strategic objectives, and a third mapping between the plurality of strategic objectives and the plurality of strategic initiative; determining a first quadrant within a Kraljic matrix defined by a supply market complexity axis and an impact on business axis for the purchaser within a procurement category, the first quadrant being reflective of specific answers selected from the first set of predefined answers by the purchaser to the plurality of questions; determining a second quadrant within a supplier preferencing matrix defined by an account attractiveness axis and an account value axis for a selected grouping of suppliers within the procurement category, the second quadrant being reflective of specific answers selected from the first set of predefined answers by the purchaser to the plurality of questions; identifying specific strategic levers from the plurality of strategic levers based on a combination of the first quadrant and the second quadrant; identifying specific strategic objectives from the plurality of strategic objectives based on the first mapping; and identifying specific strategic initiatives from the plurality of strategic initiatives based on the specific strategic objectives and the third mapping. These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include managing personal behavior. Generating strategies for procurement categories is a form of managing personal behavior because it allows the system to identify specific strategic objectives/initiatives based on answers provided from the purchaser (e.g. filtering content). If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Step 2A Prong 2 - The judicial exception is not integrated into a practical application. Claim 7 includes additional elements: an expert system; a client spend database, a knowledge database; a processor.
The expert system is merely used to assign a numeral weight to each question and identify specific strategic objectives (Paragraph 0004). The client spend database is merely used to store a plurality of spend transactions between a purchaser and a plurality of suppliers and within one or more procurement categories (Paragraph 0004). The knowledge database is merely used to store a plurality of questions with a first set of predefined answers, a plurality of strategic levers, a plurality of strategic objectives, and a plurality of strategic initiatives (Paragraph 0004). The processor is merely used to execute instructions (Paragraph 0030). Merely stating that the step is performed by a computer component results in “apply it” on a computer (MPEP 2106.05f). Those elements are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer element. Further, the databases are considered “field of use” since the databases are not improved, and that data is just placed there (MPEP 2106.05h). Accordingly, alone and in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
Step 2B - The claim does not include additional elements that are sufficient to amount significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claims describe how to generally “apply” the concept of generating strategies for procurement categories. The specification shows that the expert system is merely used to assign a numeral weight to each question and identify specific strategic objectives (Paragraph 0004). The client spend database is merely used to store a plurality of spend transactions between a purchaser and a plurality of suppliers and within one or more procurement categories (Paragraph 0004). The knowledge database is merely used to store a plurality of questions with a first set of predefined answers, a plurality of strategic levers, a plurality of strategic objectives, and a plurality of strategic initiatives (Paragraph 0004). The processor is merely used to execute instructions (Paragraph 0030). Further, the databases are considered a conventional computer function of “receiving and transmitting over a network” and “storing information in a memory” (see MPEP 2106.05d). Thus, nothing in the claim adds significantly more to the abstract idea. The claim is ineligible.
Dependent claims 4-6 and 8 are not directed to any additional abstract ideas and are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claim and addressed above such as by specifying: wherein the knowledge database further includes a plurality of strategy revision questions and a plurality of strategy revision answers; and the listing of initiatives includes tactical initiatives generated by the strategy implementation plan engine based on the specific answers selected by the purchaser from the plurality of strategy revision answers to the plurality of strategy revision questions; wherein each initiative in the listing of initiatives includes at least a name attribute, an addressed business need attribute, and a type attribute; and the strategy implementation plan engine automatically populates the name attribute, the addressed business need attribute, and the type attribute of each initiative in the listing of initiatives; wherein each initiative in the listing of initiatives includes any one of a category attribute, a description attribute, a scope attribute, a reason for projected savings attribute, a responsible person attribute, a projected savings amount attribute, a time frame attribute, and a status attribute. These processes are similar to the abstract idea noted in the independent claim because they further the limitations of the independent claim which are directed to a method of organizing human activity which include managing personal behavior. In addition, no additional elements are integrated into the abstract idea. Therefore, the claims still recite an abstract idea that can be grouped into a method of organizing human activity.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Cox et al. (US 2009/0327039 A1), in view of Olsen (Olsen, R.F. and Ellram, L.M., 1997. A portfolio approach to supplier relationships. Industrial marketing management, 26(2), pp.101-113), in further view of Ooshima et al. (US 2005/0216111 A1).
Regarding claim 1 (Currently Amended), Cox et al. discloses a system for generating strategies for procurement categories (Abstract, A method for enhancing the procurement processes and sourcing strategy options of an organization, including registering purchase item data, supply item data, demand market data, and supply market data, and generating one or more suggested procurement and sourcing strategies using a power and leverage positioning methodology. The method provides a recommended level of analysis with respect to the criticality of the purchase items to generate suggested procurement and sourcing strategies. A method for developing the competence of the staff of an organization in the management of a procurement process, having a plurality of steps for the selection of procurement and sourcing strategies pre-contractually and for managing supplier performance post-contractually is also disclose; Paragraph 0051, FIG. 1 illustrates a typical hardware configuration of a procurement and sourcing tool 10 suitable for implementing embodiments of the present invention), comprising: 
a client spend database including a plurality of spend transactions between a purchaser and a plurality of suppliers and within one or more procurement categories (Paragraph 0119, FIG. 4 is an exemplary "Spend Categories" page generated by the servers 22 in accordance with the present invention. The "Spend Categories" page is provided with a context body 430 that displays all spend categories within the organization. The users 17 can select specific spend categories that the current sourcing strategy will develop for and apply to. In the example shown, the user 17 has selected "Laptops" a spend category in which to develop a strategy); 
a knowledge database including a plurality of questions with a first set of predefined answers (Paragraph 0073, More detailed questions about supply-side power and lever age resources in the supply market and/or for a supplier or suppliers, such as how the organization's spending is divided between the suppliers, market size, or external issues with an impact on the supply market, are prompted in the professional or full versions of supply market analysis; Paragraph 0120, Shown in FIG. 5 is an exemplary "Criticality Questions" page generated by the servers 22 in accordance with the present invention. The "Criticality Questions" page presents criticality questions or competence prompts X & Y about the mission/commercial criticality and the operational criticality of the purchase item. The users 17 can provide objective or guesstimate answers to the criticality questions. In this case, the criticality questions illicit information (shown as the checkboxes A and B) regarding the strategic importance of the spend category or purchase item. In this example, the spend category is "Laptops" and the user 17 has indicated that Laptops (1) is a support activity that only contributes indirectly to the revenue generating and/or the mission critical activities of the organization, and (2) is sometimes required for the successful operation of the organization, and/or the organization could not function reasonably well without it), a plurality of strategic levers, a plurality of strategic objectives, and a plurality of strategic initiatives (Paragraph 0086, In one embodiment of the invention, the servers 22 utilize an expert system to select one or more suggested sourcing strategies from a database of six pre-defined sourcing strategies (insourcing/joint ventures/supplier selection/supply chain sourcing/supplier development/supply chain management) based on the current and future suitability of each sourcing strategy to the current and future power and leverage resources available to both the buyer and supplier, the competitive forces impacting on the supplier(s) for the supply items, the attractiveness of the organization's account relative to the profitability of the organization's account to the suppliers, the amount of collaboration required relative to the commercial value distribution between the organization and the suppliers, the nature of the supply market relative to the criticality of the purchase item, and/or sourcing portfolio analysis for each of the supply items for each proposed technical option; Paragraph 0091, Tactical contractual levers/options for supplier selection include, but are not limited to, internal demand management/internal process improvement/external supply management/external process improvement levers/options. Exemplary internal demand management tactical contractual levers/options can be, but are not limited to, volume levels including stop buying completely, stop buying temporarily, reduce overall volume, increase overall volume, etc.; Paragraph 0136, FIG. 19 is an exemplary "Strategic Options" page generated by the servers 22 in accordance with an embodiment of the present invention. The "Strategic Options" page provides the current and future status for different strategic options for the purchase item and the supply items. Examples of strategic options include, but are not limited to, supplier development, supply chain management, supply chain sourcing, insourcing, joint venture, and supplier selection. The expert system of the procurement and sourcing tool 10 works in conjunction with the strategic options page to provide (using a traffic light system--based on red (not appropriate), amber (may be appropriate) and green (appropriate)) current and future recommendations for users 17s about which strategic options may be the most appropriate to select. For example, on this page the user is shown that supplier selection is a highly appropriate strategic option in the future for the Alternative Technology, Baseline & High Spec/High Cost technical options. The other strategic options are not recommended as appropriate; Paragraph 0137, Once a strategic option is selected via FIG. 19, for example, the procurement and sourcing tool 10 provides the user 17 with a variety of predetermined tactical contractual levels/options to help the user 17 implement the selected strategy. For example, in the "Market Testing Options and Tactical Level" web page shown in FIG. 20, the selected strategic option is "Supplier Development" and a variety of tactical contractual levels/options for external process improvement, external supply management or supply market levers are provided to aid the user 17 in further developing or implementing the strategy; Examiner interprets the “supplier selection” as one of the plurality strategic levers, “volume levels” as one of the plurality strategic objectives, and “stop buying completely” or “increasing overall volume” as the strategic initiatives); 
an expert system that is processor based and is communicatively coupled to the client spend database and the knowledge database (Paragraph 0051, FIG. 1 illustrates a typical hardware configuration of a procurement and sourcing tool 10 suitable for implementing embodiments of the present invention; Paragraph 0052, The procurement and sourcing tool 10 communicates with one or more user devices 18 via a network 20. The network 20 can be the Internet or an Intranet or another network. The procurement and sourcing tool 10 includes an interface system 12 typically including one or more servers 22 configured to communicate with the network 20 using one or more gateways 24. When the network 20 is the Internet, the interface system 12 typically delivers a series of web pages for display at the user devices 18, and such web pages delivered by the servers 22 include various input sections and graphical user interfaces (GUIs) which enable input from the user devices 18. However, it should be understood that the interface system 12 can be replaced by another type of interface, such as a Windows-based application. This method can also be used when the user devices 18 are located in a stand-alone or non-portable environment such as a kiosk; Paragraph 0056, It is envisioned that the servers 22 can access the storage system 14. The storage system 14 is preferably, but is not limited to, a database; Paragraph 0059, As will be described in more detail below, the procurement and sourcing tool 10 is preferably designed as an expert system that provides automatic recommendation of strategic sourcing options, that provides information to project and management teams to assist them in the procurement and sourcing process); 
the expert system implementing a Kraljic matrix engine and a supplier preferencing matrix engine (see Figure 6, The Criticality Matrix; see Figure 15, The Supplier Positioning Matrix); 
the Kraljic matrix engine capable of determining a first quadrant within a Kraljic matrix defined by a supply market complexity axis and an impact on business success axis for the purchaser within a procurement category, the first quadrant being reflective of specific answers selected from the first set of predefined answers by the purchaser to the plurality of questions (Paragraph 0035, FIG. 11 is an exemplary "Full Market Questions" page generated by the servers in accordance with an embodiment of the present invention; Paragraph 0128, Referring now to FIGS. 11-12, in step 3, the procurement and sourcing tool 10 assesses the current and future situations for the buyer for each of the purchase item(s). In this regard, data regarding the supply market and/or supplier for the purchase item(s) are collected from the one or more user devices 17 and stored in a supply market knowledge module; Paragraph 0134, FIG. 17 is an exemplary "Purchasing Portfolio Analysis" page generated by the servers 22 in accordance with an embodiment of the present invention. The "Purchasing Portfolio Analysis" page displays a purchasing portfolio analysis 1710 with four regions: a bottleneck region 1711, a strategic region 1712, an acquisition region 1713, and a leverage region 1714);
the supplier preferencing matrix engine capable of determining a second quadrant within a supplier preferencing matrix defined by an account attractiveness axis and an account value axis for a selected grouping of suppliers within the procurement category, the second quadrant being reflective of specific answers selected from the first set of predefined answers by the purchaser to the plurality of questions (Paragraph 0035, FIG. 11 is an exemplary "Full Market Questions" page generated by the servers in accordance with an embodiment of the present invention; Paragraph 0128, Referring now to FIGS. 11-12, in step 3, the procurement and sourcing tool 10 assesses the current and future situations for the buyer for each of the purchase item(s). In this regard, data regarding the supply market and/or supplier for the purchase item(s) are collected from the one or more user devices 17 and stored in a supply market knowledge module; Paragraph 0132, FIG. 15 is an exemplary "Supplier Positioning/Buyer Attractiveness Matrix" page displaying current and/or future relative position of a plurality of suppliers is generated by the servers 22 in accordance with an embodiment of the present invention. The "Supplier Position/Buyer Attractiveness Matrix" page displays a Supplier Positioning/Buyer Attractiveness Matrix 1510 with four regions: a development account region 1511, a key account region 1512, an irritation account region 1513, and an exploitation account region 1154); 
the expert system including a first assignment of numerical … to each of the plurality of questions and each of the first set of predefined answers, a first mapping between the plurality of strategic levers and the plurality of strategic objectives, and a third mapping between the plurality of strategic objectives and the plurality of strategic initiatives (Paragraph 0092, In one embodiment of the present invention, procurement and sourcing strategies are provided with data indicative of potential opportunities for benefits and potential risks and a market testing prioritization methodology is provided with in which the user 17 can specify weighting values associated with potential opportunities for benefits and potential risks. A variety of potential opportunities for benefits and potential risks can be analyzed, such as benefits (including functionality, delivery, and cost), risks (including functionality, delivery, and cost), corporate goals (including revenue generation, mission criticality, local content and reciprocity), cost to implement, and time to implement. After the sourcing options and the weighting factors for these outcomes are recorded by the procurement and sourcing tool 10, the servers 22 generate a prioritization table according to the weighting values to rank all potential procurement and sourcing strategies demonstrating an improved appropriateness/feasibility with all tactical contractual levers/options demonstrating an improved appropriateness/feasibility. In another embodiment of the present invention, after the organization selects appropriate procurement and sourcing strategies with relevant tactical contractual levers/options for market testing with suppliers, the servers 22 generate a prioritization positioning matrix to rank order selected suppliers for each of the procurement and sourcing strategies with selected tactical contractual levers/options for each technical option. This is achieved by the user 17 evaluating selected potential supplier(s) for market testing against the baseline value proposition for the technical sourcing option being evaluated (defined in terms of the technical competence and commercial congruence business criteria selected for each sourcing option). Based on the analysis of the potential suppliers' current competence and congruence against these business criteria by the user 17 a competence/congruence positioning plot shows the expected performance of each potential supplier for each sourcing strategy (with its tactical contractual levers/options, relationship management and performance management options). The user 17 can then select which of the potential suppliers to take forward for a formal market test in step 5, prior to final supplier(s) selection and contract award in step 6. And supply item performance data for one or more supply items generated in this pre-evaluation process is stored in the procurement and souring tool); 
the expert system further implementing a strategic levers engine capable of identifying specific strategic levers from the plurality of strategic levers based on a combination of the first quadrant and the second quadrant (Paragraph 0135, FIG. 18 is an exemplary "Sourcing Portfolio Analysis" page generated by the servers 22 in accordance with an embodiment of the present invention. The "Sourcing Portfolio Analysis" page displays a sourcing portfolio analysis 1810 with sixteen regions: tactical/dependency 1811, tactical critical/dependency 1812, strategic/dependency 1813, strategic critical/dependency 1814, tactical/alliance 1815, tactical critical/alliance 1816, strategic/alliance 1817, strategic critical/alliance 1818, tactical/market 1819, tactical critical/market 1820, strategic/market 1821, strategic critical/market 1822, tactical/leverage 1823, tactical critical/leverage 1824, strategic/leverage 1825, and strategic critical/leverage 1826. Once a particular strategy has been selected, the user 17 can direct the procurement and sourcing tool 10 to re-generate the web pages shown in FIGS. 13-18 to illustrate changes in the current and future positions of the organization with respect to particular suppliers); 
the expert system further implementing a strategic objectives engine capable of identifying specific strategic objectives from the plurality of strategic objectives based on the first mapping (Paragraph 0136, FIG. 19 is an exemplary "Strategic Options" page generated by the servers 22 in accordance with an embodiment of the present invention. The "Strategic Options" page provides the current and future status for different strategic options for the purchase item and the supply items. Examples of strategic options include, but are not limited to, supplier development, supply chain management, supply chain sourcing, insourcing, joint venture, and supplier selection. The expert system of the procurement and sourcing tool 10 works in conjunction with the strategic options page to provide (using a traffic light system--based on red (not appropriate), amber (may be appropriate) and green (appropriate)) current and future recommendations for users 17s about which strategic options may be the most appropriate to select. For example, on this page the user is shown that supplier selection is a highly appropriate strategic option in the future for the Alternative Technology, Baseline & High Spec/High Cost technical options. The other strategic options are not recommended as appropriate); 
the expert system further implementing a strategy implementation plan engine capable of generating a strategy implementation plan (Paragraph 0137, Once a strategic option is selected via FIG. 19, for example, the procurement and sourcing tool 10 provides the user 17 with a variety of predetermined tactical contractual levels/options to help the user 17 implement the selected strategy. For example, in the "Market Testing Options and Tactical Level" web page shown in FIG. 20, the selected strategic option is "Supplier Development" and a variety of tactical contractual levels/options for external process improvement, external supply management or supply market levers are provided to aid the user 17 in further developing or implementing the strategy; Paragraph 0140, FIG. 23 is an exemplary "Market Testing Options Selection" page generated by the servers 22 in accordance with an embodiment of the present invention. Strategic option(s) and/or tactical contractual level(s)/option(s) to test market with are selected in this page. For example, in FIG. 23, the user 17 selected supplier selection as the selected strategic option to do market test. The procurement and sourcing tool 10 further provides tactical contractual levels/options associate with supplier selection to help the user 17 to implement this selected strategy);
wherein the strategy implementation plan includes a listing of initiatives (see Figure 20 and related text in Paragraph 0091, Tactical contractual levers/options for supplier selection include, but are not limited to, internal demand management/internal process improvement/external supply management/external process improvement levers/ options. Exemplary internal demand management tactical contractual levers/options can be, but are not limited to, volume levels including stop buying completely, stop buying temporarily, reduce overall volume, increase overall volume, etc.), the strategy implementation plan presenting a designated name field (Figure 20, Examiner interprets the “supplier selection” as the name field), an addressed business need field (Figure 20, Examiner interprets the “volume levers” as the business need field), ..., a projected savings field (Paragraph 0092, potential opportunities for benefits), and a time period field for each initiate included within the listing of initiatives (Paragraph 0092, a time to implement the opportunities); 
and wherein the listing of initiatives includes specific strategic initiatives selected from the plurality of strategic initiatives by the strategy implementation plan engine based on the specific strategic objectives and the third mapping (Figure 20, suggested tactical levers including stop buying completely, stop buying temporarily, reduce overall volume, increase overall volume, etc.; Paragraphs 0106-0114, The templates provided in the tool include, but are not limited to, the following: Strategic Source Planning; Paragraph 0137, Once a strategic option is selected via FIG. 19, for example, the procurement and sourcing tool 10 provides the user 17 with a variety of predetermined tactical contractual levels/options to help the user 17 implement the selected strategy. For example, in the "Market Testing Options and Tactical Level" web page shown in FIG. 20, the selected strategic option is "Supplier Development" and a variety of tactical contractual levels/options for external process improvement, external supply management or supply market levers are provided to aid the user 17 in further developing or implementing the strategy; Paragraph 0140, FIG. 23 is an exemplary "Market Testing Options Selection" page generated by the servers 22 in accordance with an embodiment of the present invention. Strategic option(s) and/or tactical contractual level(s)/option(s) to test market with are selected in this page. For example, in FIG. 23, the user 17 selected supplier selection as the selected strategic option to do market test. The procurement and sourcing tool 10 further provides tactical contractual levels/options associate with supplier selection to help the user 17 to implement this selected strategy).
Although Cox et al. discloses a plurality of questions with a first set of predefined answers (Paragraph 0120) and weighting values associated with potential opportunities for benefits and potential risks (Paragraph 0092), Cox et al. does not specifically disclose how the weighting values are applied to each of the plurality of questions and each of the first set of predefined answers. Examiner notes that each question is used to evaluate a specific factor/attribute.
However, Olsen discloses a first assignment of numerical weights that assigns a numerical weight to each of the plurality of [factors] and each of the first set of predefined [factors] (Page 105, To categorize the purchases in a portfolio model, the company needs to assign weights to each of the factors in Table 2 and Table 3 based on the perceived importance of the factor to the company's operations. The literature on supplier selection contains a variety of methodologies to assign weights to a number of factors [30-32]. The methodology described in Narasimhan [30] is outlined in the appendix, using the factors in Table 3; Page 106, Table 4 contains some important factors that could be used to evaluate the relative supplier attractiveness. The table is built on factors adapted from Ellram [35], because some of the factors making a supplier attractive are also the factors used in a supplier selection situation. The list is not comprehensive, and firms may benefit from including other more specific factors. It is important that the company discuss which factors are important and allocate a weight to each relevant factor), a first mapping between the plurality of strategic levers and the plurality of strategic objectives, and a third mapping between the plurality of strategic objectives and the plurality of strategic initiatives (Page 108, Step 3: Develop Action Plans, Before changing the supplier, it is important to reconsider the supplier's influence on the company's network position. The supplier could be important in relation to other members of the network (other suppliers or customers). This could be an important reason to maintain the supplier. Other strategies include outsourcing the purchase or using systems contracting to enhance the supplier attractiveness. If the purchase is strategically important or it is a bottleneck purchase (difficult to manage), it is crucial that the company develop an action plan on how to secure the delivery or create substitutes. The impetus to work with the current supplier increases with the strength of the current relationship, because it may be more efficient to use resources to develop the current supplier rather than to establish a new relationship. This is especially true if the associated purchases are strategically important or the purchasing situation is difficult to manage (bottleneck purchase). In these situations, it is probably better to work with a known supplier instead of trying to establish a relationship with a new supplier. Action plans should also be developed for the relationships where there is a high degree of mismatch between the level of resources allocated and the relative supplier attractiveness and/or the strength of the relationship. These relationships can be present in all cells. Based on these considerations, the company can develop a number of action plans to improve the management of the current portfolio of supplier relationships. The successful implementation of the action plans will be dependent on the allocation of resources. Thus, it will probably be necessary to focus on a few action plans. Whereas it is not possible to give a general order of priority for the action plans, it is possible to provide some guidelines. Based on the description above, the action plans developed will have different goals, and the need for allocation of resources to carry out the action plans will also differ. Three groups of action plans can be identified).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the system for generating strategies for procurement categories based on a plurality of questions with a first set of predefined answers, wherein each question/answer represents a factor to evaluate the importance of the purchase and the supply-side power of the invention of Cox et al. to further incorporate weighting each factor of the invention of Olson because doing so would allow the user to assign weights to each of the factors in Table 2 and Table 3 based on the perceived importance of the factor to the company's operations (see Olsen, Page 105). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Although Cox et al. discloses all the limitations above and a graphical user interface for displaying strategic source planning (see Figure 20 and Paragraphs 0106-0114) and Olson discloses suggesting a number of possible action plans (Page 109, action plans will most likely require resources), the combination of Cox et al. and Olson does not specifically disclose a field including the person/resource responsible for implementing the plan.
However, Ooshima et al. discloses a person responsible field, and a time period field for each [task] (Figure 10, person in charge; Paragraph 0079, The Gantt chart has process flows constituted by plural hierarchies, and actual works are assigned to small process flows of a hierarchy called as a “task” of the bottom layer. A process flow of an upper hierarchy of a task is called as a “process', and it is a hierarchy of a middle process flow organizing the lower tasks. A process flow of an upper hierarchy of a process is called as a “phase', and it is a hierarchy of the uppermost process flow organizing the lower processes. Each task has a person in charge, a scheduled start date, a scheduled completion date, a start date, and a completion date, and they are shown as graphs (bar) of time schedules in a horizontal direction of the periods passed to the scheduled start date, the scheduled completion date, the start date, and the completion date on the Gantt chart).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the strategic plan of the invention of Cox et al. to further provide information of the person responsible of implementing the plan of the invention of Ooshima et al. because doing so would allow the system to display in a Gantt chart the person in charge of a task (See Ooshima et al., Paragraph 0078). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 4 (Original), which is dependent of claim 1, the combination of Cox et al., Olson, and Ooshima et al. discloses all the limitations in claim 1. Cox et al. further discloses wherein the knowledge database further includes a plurality of strategy revision questions and a plurality of strategy revision answers; and - 45 -the listing of initiatives includes tactical initiatives generated by the strategy implementation plan engine based on the specific answers selected by the purchaser from the plurality of strategy revision answers to the plurality of strategy revision questions (Step 8 – Iterative Transition to New Strategy; Paragraph 0104,  In the events of contract breach, contract expiration, or an early closure of a contract, the procurement and sourcing tool provides a process for contract closure and feedback with suppliers, with competence prompts about whether to renegotiate, re-award the contract, terminate the contract, use a different strategy, or reanalyze the demand and supply market to generate new procurement and sourcing strategies. Following these suggestions, the user 17 will be redirected to related steps in the procurement and sourcing tool 10; Paragraph 0105, In one embodiment of the present invention, for each activity and task and each question asked in step 8, a help tool with competence prompts is provided to train and develop the competence of users; Figure 21, Market Testing Options Prioritization Weightings; Examiner notes that strategies can be reevaluated based on new situations along the process or based on prioritization weightings defined by the user).
Regarding claim 5 (Original), which is dependent of claim 1, the combination of Cox et al., Olson, and Ooshima et al. discloses all the limitations in claim 1. Cox et al. further discloses wherein each initiative in the listing of initiatives includes at least a name attribute (Paragraph 0140, FIG. 23 is an exemplary "Market Testing Options Selection" page generated by the servers 22 in accordance with an embodiment of the present invention. Strategic option(s) and/or tactical contractual level(s)/option(s) to test market with are selected in this page. For example, in FIG. 23, the user 17 selected supplier selection as the selected strategic option to do market test. The procurement and sourcing tool 10 further provides tactical contractual levels/options associate with supplier selection to help the user 17 to implement this selected strategy; Examiner interprets the “name” column of Fig. 23 as the “name attribute”), an addressed business need attribute (Paragraph 0140, FIG. 23 is an exemplary "Market Testing Options Selection" page generated by the servers 22 in accordance with an embodiment of the present invention. Strategic option(s) and/or tactical contractual level(s)/option(s) to test market with are selected in this page. For example, in FIG. 23, the user 17 selected supplier selection as the selected strategic option to do market test. The procurement and sourcing tool 10 further provides tactical contractual levels/options associate with supplier selection to help the user 17 to implement this selected strategy; Examiner interprets the “strategic option” column of Fig. 23 as the “addressed business need attribute”), and a type attribute (Paragraph 0137, Once a strategic option is selected via FIG. 19, for example, the procurement and sourcing tool 10 provides the user 17 with a variety of predetermined tactical contractual levels/options to help the user 17 implement the selected strategy. For example, in the "Market Testing Options and Tactical Level" web page shown in FIG. 20, the selected strategic option is "Supplier Development" and a variety of tactical contractual levels/options for external process improvement, external supply management or supply market levers are provided to aid the user 17 in further developing or implementing the strategy; Examiner interprets the “tactical levers” of Fig. 20 as the “type attribute”); 
and the strategy implementation plan engine automatically populates the name attribute, the addressed business need attribute, and the type attribute of each initiative in the listing of initiatives (see Figure 20 and Figure 23; Paragraph 0059, As will be described in more detail below, the procurement and sourcing tool 10 is preferably designed as an expert system that provides automatic recommendation of strategic sourcing options, that provides information to project and management teams to assist them in the procurement and sourcing process).
Regarding claim 6 (Original), which is dependent of claim 5, the combination of Cox et al., Olson, and Ooshima et al. discloses all the limitations in claim 5. Cox et al. further discloses wherein each initiative in the listing of initiatives includes any one of a category attribute, a description attribute, a scope attribute, a reason for projected savings attribute, a responsible person attribute, a projected savings amount attribute, a time frame attribute, and a status attribute (Paragraph 0092, In one embodiment of the present invention, procurement and sourcing strategies are provided with data indicative of potential opportunities for benefits and potential risks and a market testing prioritization methodology is provided with in which the user 17 can specify weighting values associated with potential opportunities for benefits and potential risks. A variety of potential opportunities for benefits and potential risks can be analyzed, such as benefits (including functionality, delivery, and cost), risks (including functionality, delivery, and cost), corporate goals (including revenue generation, mission criticality, local content and reciprocity), cost to implement, and time to implement; It can be noted that the claim language is written in alternative form.  The limitation taught by Cox et al. is based on “a projected savings amount attribute” and “a time frame attribute"). 

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Cox et al. (US 2009/0327039 A1), in view of Olsen (Olsen, R.F. and Ellram, L.M., 1997. A portfolio approach to supplier relationships. Industrial marketing management, 26(2), pp.101-113).                                                                                                                                                                                                  
Regarding claim 7 (Currently Amended), Cox et al. discloses a method for generating strategies for procurement categories (Abstract, A method for enhancing the procurement processes and sourcing strategy options of an organization, including registering purchase item data, supply item data, demand market data, and supply market data, and generating one or more suggested procurement and sourcing strategies using a power and leverage positioning methodology. The method provides a recommended level of analysis with respect to the criticality of the purchase items to generate suggested procurement and sourcing strategies. A method for developing the competence of the staff of an organization in the management of a procurement process, having a plurality of steps for the selection of procurement and sourcing strategies pre-contractually and for managing supplier performance post-contractually is also disclose), the method comprising: - 46 –
providing a client spend database including a plurality of spend transactions between a purchaser and a plurality of suppliers and within one or more procurement categories (Paragraph 0119, FIG. 4 is an exemplary "Spend Categories" page generated by the servers 22 in accordance with the present invention. The "Spend Categories" page is provided with a context body 430 that displays all spend categories within the organization. The users 17 can select specific spend categories that the current sourcing strategy will develop for and apply to. In the example shown, the user 17 has selected "Laptops" a spend category in which to develop a strategy); 
providing a knowledge database including a plurality of questions with a first set of predefined answers (Paragraph 0073, More detailed questions about supply-side power and lever age resources in the supply market and/or for a supplier or suppliers, such as how the organization's spending is divided between the suppliers, market size, or external issues with an impact on the supply market, are prompted in the professional or full versions of supply market analysis; Paragraph 0120, Shown in FIG. 5 is an exemplary "Criticality Questions" page generated by the servers 22 in accordance with the present invention. The "Criticality Questions" page presents criticality questions or competence prompts X & Y about the mission/commercial criticality and the operational criticality of the purchase item. The users 17 can provide objective or guesstimate answers to the criticality questions. In this case, the criticality questions illicit information (shown as the checkboxes A and B) regarding the strategic importance of the spend category or purchase item. In this example, the spend category is "Laptops" and the user 17 has indicated that Laptops (1) is a support activity that only contributes indirectly to the revenue generating and/or the mission critical activities of the organization, and (2) is sometimes required for the successful operation of the organization, and/or the organization could not function reasonably well without it), a plurality of strategic levers, and a plurality of strategic objectives (Paragraph 0086, In one embodiment of the invention, the servers 22 utilize an expert system to select one or more suggested sourcing strategies from a database of six pre-defined sourcing strategies (insourcing/joint ventures/supplier selection/supply chain sourcing/supplier development/supply chain management) based on the current and future suitability of each sourcing strategy to the current and future power and leverage resources available to both the buyer and supplier, the competitive forces impacting on the supplier(s) for the supply items, the attractiveness of the organization's account relative to the profitability of the organization's account to the suppliers, the amount of collaboration required relative to the commercial value distribution between the organization and the suppliers, the nature of the supply market relative to the criticality of the purchase item, and/or sourcing portfolio analysis for each of the supply items for each proposed technical option; Paragraph 0091, Tactical contractual levers/options for supplier selection include, but are not limited to, internal demand management/internal process improvement/external supply management/external process improvement levers/options. Exemplary internal demand management tactical contractual levers/options can be, but are not limited to, volume levels including stop buying completely, stop buying temporarily, reduce overall volume, increase overall volume, etc.; Paragraph 0136, FIG. 19 is an exemplary "Strategic Options" page generated by the servers 22 in accordance with an embodiment of the present invention. The "Strategic Options" page provides the current and future status for different strategic options for the purchase item and the supply items. Examples of strategic options include, but are not limited to, supplier development, supply chain management, supply chain sourcing, insourcing, joint venture, and supplier selection. The expert system of the procurement and sourcing tool 10 works in conjunction with the strategic options page to provide (using a traffic light system--based on red (not appropriate), amber (may be appropriate) and green (appropriate)) current and future recommendations for users 17s about which strategic options may be the most appropriate to select. For example, on this page the user is shown that supplier selection is a highly appropriate strategic option in the future for the Alternative Technology, Baseline & High Spec/High Cost technical options. The other strategic options are not recommended as appropriate; Paragraph 0137, Once a strategic option is selected via FIG. 19, for example, the procurement and sourcing tool 10 provides the user 17 with a variety of predetermined tactical contractual levels/options to help the user 17 implement the selected strategy. For example, in the "Market Testing Options and Tactical Level" web page shown in FIG. 20, the selected strategic option is "Supplier Development" and a variety of tactical contractual levels/options for external process improvement, external supply management or supply market levers are provided to aid the user 17 in further developing or implementing the strategy; Examiner interprets the “supplier selection” as one of the plurality strategic levers, “volume levels” as one of the plurality strategic objectives, and “stop buying completely” or “increasing overall volume” as the strategic initiatives); 
providing an expert system that is processor based and is communicatively coupled to the client spend database and the knowledge database (Paragraph 0051, FIG. 1 illustrates a typical hardware configuration of a procurement and sourcing tool 10 suitable for implementing embodiments of the present invention; Paragraph 0052, The procurement and sourcing tool 10 communicates with one or more user devices 18 via a network 20. The network 20 can be the Internet or an Intranet or another network. The procurement and sourcing tool 10 includes an interface system 12 typically including one or more servers 22 configured to communicate with the network 20 using one or more gateways 24. When the network 20 is the Internet, the interface system 12 typically delivers a series of web pages for display at the user devices 18, and such web pages delivered by the servers 22 include various input sections and graphical user interfaces (GUIs) which enable input from the user devices 18. However, it should be understood that the interface system 12 can be replaced by another type of interface, such as a Windows-based application. This method can also be used when the user devices 18 are located in a stand-alone or non-portable environment such as a kiosk; Paragraph 0056, It is envisioned that the servers 22 can access the storage system 14. The storage system 14 is preferably, but is not limited to, a database; Paragraph 0059, As will be described in more detail below, the procurement and sourcing tool 10 is preferably designed as an expert system that provides automatic recommendation of strategic sourcing options, that provides information to project and management teams to assist them in the procurement and sourcing process), the expert system including a first assignment of numerical … to each of the plurality of questions and each of the first set of predefined answers, a first mapping between the plurality of strategic levers and the plurality of strategic objectives, and a third mapping between the plurality of strategic objectives and the plurality of strategic initiative (Paragraph 0092, In one embodiment of the present invention, procurement and sourcing strategies are provided with data indicative of potential opportunities for benefits and potential risks and a market testing prioritization methodology is provided with in which the user 17 can specify weighting values associated with potential opportunities for benefits and potential risks. A variety of potential opportunities for benefits and potential risks can be analyzed, such as benefits (including functionality, delivery, and cost), risks (including functionality, delivery, and cost), corporate goals (including revenue generation, mission criticality, local content and reciprocity), cost to implement, and time to implement. After the sourcing options and the weighting factors for these outcomes are recorded by the procurement and sourcing tool 10, the servers 22 generate a prioritization table according to the weighting values to rank all potential procurement and sourcing strategies demonstrating an improved appropriateness/feasibility with all tactical contractual levers/options demonstrating an improved appropriateness/feasibility. In another embodiment of the present invention, after the organization selects appropriate procurement and sourcing strategies with relevant tactical contractual levers/options for market testing with suppliers, the servers 22 generate a prioritization positioning matrix to rank order selected suppliers for each of the procurement and sourcing strategies with selected tactical contractual levers/options for each technical option. This is achieved by the user 17 evaluating selected potential supplier(s) for market testing against the baseline value proposition for the technical sourcing option being evaluated (defined in terms of the technical competence and commercial congruence business criteria selected for each sourcing option). Based on the analysis of the potential suppliers' current competence and congruence against these business criteria by the user 17 a competence/congruence positioning plot shows the expected performance of each potential supplier for each sourcing strategy (with its tactical contractual levers/options, relationship management and performance management options). The user 17 can then select which of the potential suppliers to take forward for a formal market test in step 5, prior to final supplier(s) selection and contract award in step 6. And supply item performance data for one or more supply items generated in this pre-evaluation process is stored in the procurement and souring tool); 
determining a first quadrant within a Kraljic matrix defined by a supply market complexity axis and an impact on business axis for the purchaser within a procurement category, the first quadrant being reflective of specific answers selected from the first set of predefined answers by the purchaser to the plurality of questions (Paragraph 0035, FIG. 11 is an exemplary "Full Market Questions" page generated by the servers in accordance with an embodiment of the present invention; Paragraph 0128, Referring now to FIGS. 11-12, in step 3, the procurement and sourcing tool 10 assesses the current and future situations for the buyer for each of the purchase item(s). In this regard, data regarding the supply market and/or supplier for the purchase item(s) are collected from the one or more user devices 17 and stored in a supply market knowledge module; Paragraph 0134, FIG. 17 is an exemplary "Purchasing Portfolio Analysis" page generated by the servers 22 in accordance with an embodiment of the present invention. The "Purchasing Portfolio Analysis" page displays a purchasing portfolio analysis 1710 with four regions: a bottleneck region 1711, a strategic region 1712, an acquisition region 1713, and a leverage region 1714); - 47 –
determining a second quadrant within a supplier preferencing matrix defined by an account attractiveness axis and an account value axis for a selected grouping of suppliers within the procurement category, the second quadrant being reflective of specific answers selected from the first set of predefined answers by the purchaser to the plurality of questions (Paragraph 0035, FIG. 11 is an exemplary "Full Market Questions" page generated by the servers in accordance with an embodiment of the present invention; Paragraph 0128, Referring now to FIGS. 11-12, in step 3, the procurement and sourcing tool 10 assesses the current and future situations for the buyer for each of the purchase item(s). In this regard, data regarding the supply market and/or supplier for the purchase item(s) are collected from the one or more user devices 17 and stored in a supply market knowledge module; Paragraph 0132, FIG. 15 is an exemplary "Supplier Positioning/Buyer Attractiveness Matrix" page displaying current and/or future relative position of a plurality of suppliers is generated by the servers 22 in accordance with an embodiment of the present invention. The "Supplier Position/Buyer Attractiveness Matrix" page displays a Supplier Positioning/Buyer Attractiveness Matrix 1510 with four regions: a development account region 1511, a key account region 1512, an irritation account region 1513, and an exploitation account region 1154); 
identifying specific strategic levers from the plurality of strategic levers based on a combination of the first quadrant and the second quadrant (Paragraph 0135, FIG. 18 is an exemplary "Sourcing Portfolio Analysis" page generated by the servers 22 in accordance with an embodiment of the present invention. The "Sourcing Portfolio Analysis" page displays a sourcing portfolio analysis 1810 with sixteen regions: tactical/dependency 1811, tactical critical/dependency 1812, strategic/dependency 1813, strategic critical/dependency 1814, tactical/alliance 1815, tactical critical/alliance 1816, strategic/alliance 1817, strategic critical/alliance 1818, tactical/market 1819, tactical critical/market 1820, strategic/market 1821, strategic critical/market 1822, tactical/leverage 1823, tactical critical/leverage 1824, strategic/leverage 1825, and strategic critical/leverage 1826. Once a particular strategy has been selected, the user 17 can direct the procurement and sourcing tool 10 to re-generate the web pages shown in FIGS. 13-18 to illustrate changes in the current and future positions of the organization with respect to particular suppliers); 
identifying specific strategic objectives from the plurality of strategic objectives based on the first mapping (Paragraph 0136, FIG. 19 is an exemplary "Strategic Options" page generated by the servers 22 in accordance with an embodiment of the present invention. The "Strategic Options" page provides the current and future status for different strategic options for the purchase item and the supply items. Examples of strategic options include, but are not limited to, supplier development, supply chain management, supply chain sourcing, insourcing, joint venture, and supplier selection. The expert system of the procurement and sourcing tool 10 works in conjunction with the strategic options page to provide (using a traffic light system--based on red (not appropriate), amber (may be appropriate) and green (appropriate)) current and future recommendations for users 17s about which strategic options may be the most appropriate to select. For example, on this page the user is shown that supplier selection is a highly appropriate strategic option in the future for the Alternative Technology, Baseline & High Spec/High Cost technical options. The other strategic options are not recommended as appropriate); 
and identifying specific strategic initiatives from the plurality of strategic initiatives based on the specific strategic objectives and the third mapping (see Figures 19-20 and related text in Paragraph 0091, Tactical contractual levers/options for supplier selection include, but are not limited to, internal demand management/internal process improvement/external supply management/external process improvement levers/ options. Exemplary internal demand management tactical contractual levers/options can be, but are not limited to, volume levels including stop buying completely, stop buying temporarily, reduce overall volume, increase overall volume, etc.).
Although Cox et al. discloses a plurality of questions with a first set of predefined answers (Paragraph 0120) and weighting values associated with potential opportunities for benefits and potential risks (Paragraph 0092), Cox et al. does not specifically disclose how the weighting values are applied to each of the plurality of questions and each of the first set of predefined answers. Examiner notes that each question is used to evaluate a specific factor/attribute.
However, Olsen discloses a first assignment of numerical weights that assigns a numerical weight to each of the plurality of [factors] and each of the first set of predefined [factors] (Page 105, To categorize the purchases in a portfolio model, the company needs to assign weights to each of the factors in Table 2 and Table 3 based on the perceived importance of the factor to the company's operations. The literature on supplier selection contains a variety of methodologies to assign weights to a number of factors [30-32]. The methodology described in Narasimhan [30] is outlined in the appendix, using the factors in Table 3; Page 106, Table 4 contains some important factors that could be used to evaluate the relative supplier attractiveness. The table is built on factors adapted from Ellram [35], because some of the factors making a supplier attractive are also the factors used in a supplier selection situation. The list is not comprehensive, and firms may benefit from including other more specific factors. It is important that the company discuss which factors are important and allocate a weight to each relevant factor), a first mapping between the plurality of strategic levers and the plurality of strategic objectives, and a third mapping between the plurality of strategic objectives and the plurality of strategic initiatives (Page 108, Step 3: Develop Action Plans, Before changing the supplier, it is important to reconsider the supplier's influence on the company's network position. The supplier could be important in relation to other members of the network (other suppliers or customers). This could be an important reason to maintain the supplier. Other strategies include outsourcing the purchase or using systems contracting to enhance the supplier attractiveness. If the purchase is strategically important or it is a bottleneck purchase (difficult to manage), it is crucial that the company develop an action plan on how to secure the delivery or create substitutes. The impetus to work with the current supplier increases with the strength of the current relationship, because it may be more efficient to use resources to develop the current supplier rather than to establish a new relationship. This is especially true if the associated purchases are strategically important or the purchasing situation is difficult to manage (bottleneck purchase). In these situations, it is probably better to work with a known supplier instead of trying to establish a relationship with a new supplier. Action plans should also be developed for the relationships where there is a high degree of mismatch between the level of resources allocated and the relative supplier attractiveness and/or the strength of the relationship. These relationships can be present in all cells. Based on these considerations, the company can develop a number of action plans to improve the management of the current portfolio of supplier relationships. The successful implementation of the action plans will be dependent on the allocation of resources. Thus, it will probably be necessary to focus on a few action plans. Whereas it is not possible to give a general order of priority for the action plans, it is possible to provide some guidelines. Based on the description above, the action plans developed will have different goals, and the need for allocation of resources to carry out the action plans will also differ. Three groups of action plans can be identified).
It would have been obvious to one ordinary skill in the art at the time the invention was filed to modify the system for generating strategies for procurement categories based on a plurality of questions with a first set of predefined answers, wherein each question/answer represents a factor to evaluate the importance of the purchase and the supply-side power of the invention of Cox et al. to further incorporate weighting each factor of the invention of Olson because doing so would allow the user to assign weights to each of the factors in Table 2 and Table 3 based on the perceived importance of the factor to the company's operations (see Olsen, Page 105). Further, the claimed invention is merely a combination of old elements, and in combination each element would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding claim 8 (Currently Amended), which is dependent of claim 7, the combination of the combination of Cox et al. and Olsen discloses all the limitations in claim 7. Cox et al. further discloses providing in the knowledge database a plurality of strategy revision questions and a plurality of strategy revision answers; generating tactical initiatives based on specific answers selected from the plurality of strategy revision answers in - 48 -response to any of the plurality of strategy revision question (Step 8 – Iterative Transition to New Strategy; Paragraph 0104,  In the events of contract breach, contract expiration, or an early closure of a contract, the procurement and sourcing tool provides a process for contract closure and feedback with suppliers, with competence prompts about whether to renegotiate, re-award the contract, terminate the contract, use a different strategy, or reanalyze the demand and supply market to generate new procurement and sourcing strategies. Following these suggestions, the user 17 will be redirected to related steps in the procurement and sourcing tool 10; Paragraph 0105, In one embodiment of the present invention, for each activity and task and each question asked in step 8, a help tool with competence prompts is provided to train and develop the competence of users; Figure 21, Market Testing Options Prioritization Weightings; Examiner notes that strategies can be reevaluated based on new situations along the process or based on prioritization weightings defined by the user).


















Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJORIE PUJOLS-CRUZ whose telephone number is (571)272-4668. The examiner can normally be reached Mon-Thru 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia H Munson can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.P./Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624